UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: March 31 Date of reporting period: December 31, 2012 ITEM 1.SCHEDULE OF INVESTMENTS Portfolio of investmentsare included here. Please note that the Crescent Mid Cap Macro Fund has not yet commenced operations and, therefore, does not have a portfolio of investmentsto include here. Crescent Large Cap Macro Fund Schedule of Investments (Unaudited) As of December 31, 2012 Shares Value (Note 1) COMMON STOCKS - 99.11% Consumer Discretionary - 13.65% CBS Corp. - Cl. B. $ Comcast Corp. - Cl. A. * DIRECTV Lowe's Cos., Inc. News Corp. - Cl. A. The Home Depot, Inc. The Walt Disney Co. Time Warner Cable, Inc. VF Corp. Consumer Staples - 12.19% Mondelez International, Inc. - Cl. A. μ Nestle SA PepsiCo, Inc. The Coca-Cola Co. Unilever NV Wal-Mart Stores, Inc. Energy - 6.88% Chevron Corp. Exxon Mobil Corp. Noble Energy, Inc. Schlumberger Ltd. * Southwestern Energy Co. Financials - 10.43% American Express Co. American Tower Corp.REIT Bank of America Corp. BlackRock, Inc. JPMorgan Chase & Co. PNC Financial Services Group, Inc. Wells Fargo & Co. Weyerhaeuser Co.REIT (Continued) Crescent Large Cap Macro Fund Schedule of Investments (Unaudited) As of December 31, 2012 Shares Value (Note 1) COMMON STOCKS - (Continued) Health Care - 15.00% * Biogen Idec, Inc. $ * Celgene Corp. Eli Lilly & Co. * Gilead Sciences, Inc. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. μ Sanofi Stryker Corp. Industrials - 12.77% Deere & Co. Emerson Electric Co. General Electric Co. Honeywell International, Inc. The Boeing Co. United Parcel Service, Inc. - Cl. B. Information Technology - 23.63% Accenture PLC - Cl. A. Apple, Inc. Broadcom Corp. - Cl. A. * eBay, Inc. * EMC Corp. * Google, Inc. - Cl. A. Intel Corp. International Business Machines Corp. Microsoft Corp. QUALCOMM, Inc. Materials - 4.56% International Paper Co. LyondellBasell Industries NV - Cl. A. Monsanto Co. Total Common Stocks (Cost $14,311,359) (Continued) Crescent Large Cap Macro Fund Schedule of Investments (Unaudited) As of December 31, 2012 Shares Value (Note 1) EXCHANGE TRADED PRODUCT - 0.71% * iPATH S&P hort-Term Futures ETN $ Total Exchange Traded Product (Cost $122,010) Total Value of Investments (Cost $14,433,369) - 99.82% $ Other Assets Less Liabilities- 0.18% Net Assets - 100% $ * Non-income producing investment μ American Depositary Receipt The following acronyms are used in this portfolio: NV - Naamloze Vennootschap PLC - Public Limited Company REIT - Real Estate Investment Trust SA - Societe Anonyme Aggregate cost for financial reporting and federal income tax purposes is the same.Unrealized appreciation / (depreciation) of investments for financial reporting and federal income tax purposes is as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation Net unrealized appreciation $ Summary of Investments by Sector % of Net Sector Assets Value Consumer Discretionary 13.65% Consumer Staples 12.19% Energy 6.88% Financials 10.43% Health Care 15.00% Industrials 12.77% Information Technology 23.63% Materials 4.56% Exchange Traded Product 0.71% Total 99.82% (Continued) Crescent Large Cap Macro Fund Schedule of Investments (Unaudited) As of December 31, 2012 Note 1 - Investment Valuation The Fund’s investments in securities are carried at value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time.Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price.Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricingmay be used, forexample,in situationswhere (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. The Fund has adopted ASC Topic 820, Fair Value Measurements.ASC Topic 820 defines fair value, establishes a frame work for measuring fair value and expands disclosure about fair value measurements. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1: quoted prices in active markets for identical securities Level 2: other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.) Level 3: significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The Fund has adopted FASB guidance updating ASC Topic 820 titled, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability have Significantly Decreased and Identifying Transactions that are not Orderly” which provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction that is not orderly, and how that information must be incorporated into fair value measurement.The guidance emphasizes that even if there has been a significant decrease in volume and level of activity for an asset or liability and regardless of the valuation techniques used, the objective of a fair value measurement remains the same. An investment asset’s or liability’s level within the fair value hierarchy is based on the lowest level input, individually or in aggregate, that is significant to fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used in valuing the Fund's assets: Assets Total Level 1 Level 2 Level 3 Common Stocks $- $- Exchange Traded Product - - Total $- $- Crescent Strategic Income Fund Schedule of Investments (Unaudited) As of December 31, 2012 Shares or Principal Coupon/ Discount Rate Maturity Date Value (Note 1) CORPORATE BONDS - 86.36% American Express Credit Corp. 2.750% 9/15/2015 $ American Express Credit Corp. 7.300% 8/20/2013 Anheuser-Busch Cos., LLC 4.625% 2/1/2015 Bayer Corp. 7.125% 10/1/2015 BB&T Corp. 3.200% 3/15/2016 Bunge Ltd Finance Corp. 5.350% 4/15/2014 Carolina Power & Light Co. 5.125% 9/15/2013 ConocoPhillips 5.200% 5/15/2018 Consolidated Natural Gas Co. 5.000% 12/1/2014 Corning, Inc. 6.625% 5/15/2019 CR Bard, Inc. 2.875% 1/15/2016 Diageo Capital PLC 4.850% 5/15/2018 DIRECTV Holdings LLC 3.125% 2/15/2016 Duke Energy Carolinas LLC 5.300% 10/1/2015 Duke Energy Indiana, Inc. 6.050% 6/15/2016 EI du Pont de Nemours & Co. 5.250% 12/15/2016 Enbridge, Inc. 5.800% 6/15/2014 FCB/SC Capital Trust I 8.250% 3/15/2028 General Electric Capital Corp. 5.625% 5/1/2018 Hillshire Brands Co. 4.100% 9/15/2020 Illinois Tool Works, Inc. 3.375% 9/15/2021 JPMorgan Chase & Co. 4.400% 7/22/2020 JPMorgan Chase & Co. 5.125% 9/15/2014 Kentucky Utilities Co. 3.250% 11/1/2020 Lowe's Cos., Inc. 5.400% 10/15/2016 MassMutual Global Funding II 2.300% 9/28/2015 Matson Navigation Co., Inc. 5.273% 7/29/2029 McKesson Corp. 5.700% 3/1/2017 Metropolitan Life Global Funding I 3.125% 1/11/2016 New York Life Global Funding 1.650% 5/15/2017 Nordstrom, Inc. 4.750% 5/1/2020 Northern States Power Co. 5.250% 10/1/2018 Ohio Power Co. 4.850% 1/15/2014 Pacific Bell Telephone Co. 6.625% 10/15/2034 PepsiAmericas, Inc. 5.000% 5/15/2017 PepsiCo, Inc. 3.125% 11/1/2020 PNC Funding Corp. 2.700% 9/19/2016 PPG Industries, Inc. 7.375% 6/1/2016 Prudential Financial, Inc. 5.500% 3/15/2016 Stryker Corp. 2.000% 9/30/2016 TD Ameritrade Holding Corp. 4.150% 12/1/2014 The Bank of New York Mellon Corp. 5.450% 5/15/2019 The Goldman Sachs Group, Inc. 3.625% 2/7/2016 The Southern Co. 2.375% 9/15/2015 (Continued) Crescent Strategic Income Fund Schedule of Investments (Unaudited) As of December 31, 2012 Shares or Principal Coupon/ Discount Rate Maturity Date Value (Note 1) Corporate Bonds - (continued) Thermo Fisher Scientific, Inc. 2.250% 8/15/2016 $ Wells Fargo & Co. 3.676% 6/15/2016 Western Massachusetts Electric Co. 5.100% 3/1/2020 Yum! Brands, Inc. 4.250% 9/15/2015 Zimmer Holdings, Inc. 4.625% 11/30/2019 Total Corporate Bonds (Cost $10,374,434) FEDERAL AGENCY OBLGATIONS - 3.88% Fannie Mae REMICS 3.500% 8/25/2029 Federal National Mortgage Association 3.100% 8/23/2017 Freddie Mac REMICS 3.000% 12/15/2026 Government National Mortgage Association 4.000% 9/20/2038 Total Federal Agency Obligations (Cost $470,870) PREFERRED STOCKS - 2.44% BB&T Corp. 5.625% JPMorgan Chase Capital XXIX 6.700% Raymond James Financial, Inc. 6.900% The Bank of New York Mellon Corp. 5.200% The Goldman Sachs Group, Inc. 6.125% Total Preferred Stocks (Cost $292,011) EXCHANGE TRADED PRODUCTS - 5.39% iPath US Treasury Steepener ETN iShares Barclays 20+ Year Treasury Bond Fund iShares FTSE NAREIT Mortgage Index Fund * ProShares UltraShort 20+ Year Treasury * ProShares UltraShort Lehman 7-10 Year Treasury SPDR Barclays High Yield Bond ETF Exchange Traded Products (Cost $678,200) SHORT-TERM INVESTMENT - 0.57% § Federated Prime Obligations Fund, 0.11% Total Short-Term Investment (Cost $70,225) (Continued) Crescent Strategic Income Fund Schedule of Investments (Unaudited) As of December 31, 2012 Value (Note 1) Total Value of Investments (Cost $11,885,740 (a)) - 98.64% $ Other Assets Less Liabilities- 1.36% Net Assets - 100% $ * Non-income producing investment § Represents 7 day effective yield The following acronym is used in this portfolio: PLC - Public Limited Company LLC - Limited Liability Company (a) Aggregate cost for financial reporting and federal income tax purposes is the same.Unrealized appreciation / (depreciation) of investments for financial reporting and federal income tax purposes is as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation Net unrealized appreciation $ Summary of Investments by Sector % of Net Sector Assets Value Corporate Bonds 86.36% Federal Agency Obligations 3.88% Preferred Stocks 2.44% Exchange Traded Products 5.39% Short-Term Investment 0.57% Total 98.64% (Continued) Crescent Strategic Income Fund Schedule of Investments (Unaudited) As of December 31, 2012 Note 1 - Investment Valuation The Fund’s investments in securities are carried at value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time.Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price.Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricingmay be used, forexample,in situationswhere (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. The Fund has adopted ASC Topic 820, Fair Value Measurements.ASC Topic 820 defines fair value, establishes a frame work for measuring fair value and expands disclosure about fair value measurements. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1: quoted prices in active markets for identical securities Level 2: other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.) Level 3: significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The Fund has adopted FASB guidance updating ASC Topic 820 titled, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability have Significantly Decreased and Identifying Transactions that are not Orderly” which provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction that is not orderly, and how that information must be incorporated into fair value measurement.The guidance emphasizes that even if there has been a significant decrease in volume and level of activity for an asset or liability and regardless of the valuation techniques used, the objective of a fair value measurement remains the same. An investment asset’s or liability’s level within the fair value hierarchy is based on the lowest level input, individually or in aggregate, that is significant to fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used in valuing the Fund's assets: Assets Total Level 1 Level 2 Level 3 Corporate Bonds $ - $- Federal Agency Obligations - - Preferred Stocks - - Exchange Traded Products - - Short-Term Investment 70,225 - - Total $- Matisse Discounted Closed-End Fund Strategy Schedule of Investments (Unaudited) As of December 31, 2012 Shares Value (Note 1) CLOSED-END FUNDS - 93.97% Aberdeen Emerging Markets Telecom and Infrastructure Fund $ Aberdeen Israel Fund, Inc. Aberdeen Latin America Equity Fund, Inc. Advent Claymore Convertible Securities and Income Fund Advent Claymore Convertible Securities and Income Fund II Advent Claymore Enhanced Growth & Income Fund AllianzGI Equity & Convertible Income Fund AllianzGI Global Equity & Convertible Income Fund AllianzGI NFJ Dividend Interest & Premium Strategy Fund Alpine Total Dynamic Dividend Fund ASA Gold and Precious Metals Ltd. Bancroft Fund Ltd. BlackRock Credit Allocation Income Trust BlackRock Enhanced Capital and Income Fund, Inc. BlackRock Enhanced Equity Dividend Trust BlackRock Global Opportunities Equity Trust BlackRock International Growth and Income Trust BlackRock Resources & Commodities Strategy Trust Boulder Growth & Income Fund, Inc. * Boulder Total Return Fund, Inc. Calamos Global Dynamic Income Fund Central Securities Corp. Clough Global Allocation Fund Clough Global Equity Fund Cohen & Steers Global Income Builder, Inc. Cohen & Steers Infrastructure Fund, Inc. Delaware Investments Dividend & Income Fund, Inc. Dividend and Income Fund Eaton Vance Enhanced Equity Income Fund Eaton Vance Tax-Advantaged Dividend Income Fund Eaton Vance Tax-Managed Global Div Equity Income Fund Ellsworth Fund Ltd. * Equus Total Return, Inc. First Trust Active Dividend Income Fund Gabelli Dividend & Income Trust General American Investors Co., Inc. Helios Strategic Income Fund, Inc. ING Global Advantage and Premium Opportunity Fund ING Global Equity Dividend & Premium Opportunity Fund ING Risk Managed Natural Resources Fund Japan Equity Fund, Inc. (Continued) Matisse Discounted Closed-End Fund Strategy Schedule of Investments (Unaudited) As of December 31, 2012 Shares Value (Note 1) CLOSED-END FUNDS - (Continued) Japan Smaller Capitalization Fund, Inc. $ John Hancock Hedged Equity & Income Fund Lazard Global Total Return and Income Fund, Inc. Lazard World Dividend & Income Fund, Inc. Liberty All Star Growth Fund, Inc. Madison Covered Call & Equity Strategy Fund Madison Strategic Sector Premium Fund Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. * Morgan Stanley India Investment Fund, Inc. NexPoint Credit Strategies Fund Nuveen Core Equity Alpha Fund Nuveen Equity Premium Income Fund Nuveen Real Asset Income and Growth Fund Nuveen Tax-Advantaged Total Return Strategy Fund Petroleum & Resources Corp. Royce Focus Trust, Inc. S&P Quality Rankings Global Equity Managed Trust Source Capital, Inc. Special Opportunities Fund, Inc. Swiss Helvetia Fund, Inc. Templeton Russia and East European Fund The Aberdeen Indonesia Fund, Inc. * The Asia Pacific Fund, Inc. The Central Europe and Russia Fund, Inc. The Denali Fund The GDL Fund The India Fund, Inc. * The Korea Fund, Inc. The New Germany Fund, Inc. The Singapore Fund, Inc. * The Taiwan Fund, Inc. The Thai Fund, Inc. The Turkish Investment Fund, Inc. The Zweig Total Return Fund, Inc. Tri-Continental Corp. Virtus Total Return Fund Western Asset/Claymore Inflation-Linked Opport & Inc Fund Western Asset/Claymore Inflation-Linked Securities & Inc Fund Total Closed-End Funds (Cost $15,313,247) (Continued) Matisse Discounted Closed-End Fund Strategy Schedule of Investments (Unaudited) As of December 31, 2012 Shares Value (Note 1) COMMON STOCK - 2.68% *α Pinetree Capital Ltd. $ Total Common Stock (Cost $545,327) SHORT-TERM INVESTMENT - 0.03% § Fidelity Institutional Money Market Funds, 0.14% Total Short-Term Investment (Cost $5,437) Total Value of Investments (Cost $15,864,011 (a)) - 96.68% $ Other Assets Less Liabilities- 3.32% Net Assets - 100% $ § Represents 7 day effective yield * Non-income producing investment α Canadian security Summary of Investments by Sector % of Net Sector Assets Value Closed-End Funds 93.97% $ Common Stock 2.68% Short-Term Investment 0.03% Total 96.68% $ (a) Aggregate cost for financial reporting and federal income tax purposes is the same.Unrealized appreciation / (depreciation) of investments for financial reporting and federal income tax purposes is as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation Net unrealized depreciation $ (Continued) Matisse Discounted Closed-End Fund Strategy Schedule of Investments (Unaudited) As of December 31, 2012 Note 1 - Investment Valuation The Fund’s investments in securities are carried at value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time.Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price.Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricingmay be used, forexample,in situationswhere (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. The Fund has adopted ASC Topic 820, Fair Value Measurements.ASC Topic 820 defines fair value, establishes a frame work for measuring fair value and expands disclosure about fair value measurements. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1: quoted prices in active markets for identical securities Level 2: other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.) Level 3: significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The Fund has adopted FASB guidance updating ASC Topic 820 titled, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability have Significantly Decreased and Identifying Transactions that are not Orderly” which provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction that is not orderly, and how that information must be incorporated into fair value measurement.The guidance emphasizes that even if there has been a significant decrease in volume and level of activity for an asset or liability and regardless of the valuation techniques used, the objective of a fair value measurement remains the same. An investment asset’s or liability’s level within the fair value hierarchy is based on the lowest level input, individually or in aggregate, that is significant to fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used in valuing the Fund's assets: Assets Total Level 1 Level 2 Level 3 Closed-End Funds $- $- Common Stock - - Short-Term Investment - - Total $- $- ITEM 2.CONTROLS AND PROCEDURES (a) The Principal Executive Officers and Principal Financial Officers have concluded that the registrant’s disclosure controls and procedures are effective based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the Investment Company Act of 1940 and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 as of a date within 90 days of the filing of this report. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS Certifications required pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are filed herewith as Exhibit A. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starboard Investment Trust By: (Signature and Title) /s/ J. Philip Bell J. Philip Bell President and Principal Executive Officer Crescent Large Cap Macro Fund, Crescent Strategic Income Fund and Crescent Mid Cap Macro Fund Date: February 22, 2013 By: (Signature and Title) /s/ Bryn H. Torkelson Bryn H. Torkelson Date: February 22, 2013 President and Principal Executive Officer Matisse Discounted Closed-End Fund Strategy Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: (Signature and Title) /s/ J. Philip Bell Date: February 22, 2013 J. Philip Bell President and Principal Executive Officer Crescent Large Cap Macro Fund, Crescent Strategic Income Fund and Crescent Mid Cap Macro Fund By: (Signature and Title) /s/ Michael W. Nix Date: February 22, 2013 Michael W. Nix Treasurer and Principal Financial Officer Crescent Large Cap Macro Fund, Crescent Strategic Income Fund and Crescent Mid Cap Macro Fund By: (Signature and Title) /s/ Bryn H. Torkelson Bryn H. Torkelson Date: February 22, 2013 President and Principal Executive Officer Matisse Discounted Closed-End Fund Strategy By: (Signature and Title) /s/ T. Lee Hale, Jr. Date: February 22, 2013 T. Lee Hale, Jr. Treasurer and Principal Financial Officer Matisse Discounted Closed-End Fund Strategy
